DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1-20 are allowed and claims 21-22 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 10/17/2022, with respect to claims 16-20 have been fully considered and are persuasive.  Therefore, the 102(a)(1) rejection of claims 16-17 and 20 and the 103 rejection of claim 18 has been withdrawn. 
However, Applicants remaining arguments are not found persuasive because: 
In response to “Claims 17-26 each depend … from independent claim 16”, examiner respectfully disagrees because the remaining claims 21-22 are independent from claim 16 and claims 23-26 are not of the record. Additionally, it is unclear to the examiner if applicant intended to introduce claims 23-26 or if this is a typographical error. 

Allowable Subject Matter
Claims 1-20 are allowed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carns et al. (U.S. Patent No. 9, 360, 144).
	Claim 21, Carnes discloses:
A method comprising: 
coupling a first seal (see annotated Fig. 7 below hereinafter, not the one above) to a first ferrule (see annotated Fig. 7); 
coupling a third seal (see annotated Fig. 7) to a second ferrule (see annotated Fig. 7);  
30disposing a first ring (see annotated Fig. 7) around the first seal; 
disposing a second ring (see annotated Fig. 7) around the third seal;  
19-1618-US-NP_BNGCP17OUSPage 23 of 25disposing a second seal (see annotated Fig. 7) around the first ring (see annotated Fig. 7, where the seal is around the first ring); 
disposing a fourth seal (see annotated Fig. 7) around the second ring (see annotated Fig. 7, where the seal is around the first ring); and 
coupling a sleeve (considered as 520 in Fig. 7) to the second seal and the fourth seal (see annotated Fig. 7).
	

    PNG
    media_image1.png
    849
    1035
    media_image1.png
    Greyscale

	Claim 22, Carnes discloses:
The method of claim 21, further comprising:
disposing a collar (considered as 530 in Fig. 7) around the sleeve; and 
disposing a clip (considered as 125 in Fig. 7; for naming purposes of the rejection, the “bellow” of Fig. 7 is being referred to as a “clip” as stated in the claim, where the “bellow” holds the two ferrules together) around the collar (see Fig. 7, where the “clip” is around the collar).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scheiferstein (U.S. Patent No. 9,982,821) discloses a similar device to the present invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679